Title: Saturday March 1767.
From: Adams, John
To: 


       Went with Captn. Thayer to visit Robert Peacock and his poor distressed Family. We found them, in one Chamber, which serves them for Kitchen, Cellar, dining Room, Parlour, and Bedchamber. Two Beds, in one of which lay Peacock, where he told us he had lain for 7 Weeks, without going out of it farther than the Fire. He had a little Child in his Arms. Another Bed stood on one side of the Chamber where lay 3 other Children. The Mother only was up, by a fire, made of a few Chips, not larger than my Hand. The Chamber excessive cold and dirty.
       These are the Conveniences and ornaments of a Life of Poverty. These the Comforts of the Poor. This is Want. This is Poverty! These the Comforts of the needy. The Bliss of the Necessitous.
       We found upon Enquiry, that the Woman and her two oldest Children had been warned out of Boston. But the Man had not, and 3 Children had been born since.
       Upon this Discovery we waited on Coll. Jackson, the first Select Man of Boston, and acquainted him with the facts and that we must be excused from any Expence for their Support.
       When I was in that Chamber of Distress I felt the Meltings of Commiseration. This Office of Overseer of the Poor leads a Man into scenes of Distress, and is a continual Exercise of the benevolent Principles in his Mind. His Compassion is constantly excited, and his Benevolence encreased.
      